DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 16 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,761,067 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. § 101 has been withdrawn.
Allowable Subject Matter
Claims 1-8, 10-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim in the application is deemed to be directed to a nonobvious difference over US 2011/0274369 A1. Claim 1 comprises wherein the processor is further configured to calculate a failure load for the composite laminate based on the at least one lamina property and the at least one lamina failure parameter, wherein the processor is further configured to determine a ply stack type and a ply stack sequence based on the composite scan data, and wherein the processor generates a probabilistic failure envelope for the composite laminate using the composite scan data, the plurality of C-scan slices, the at least one lamina property, and the at least one lamina failure parameter, so as to optimize the system for testing composite materials.
Regarding claim 8, the claim in the application is deemed to be directed to a nonobvious difference over US 2011/0274369 A1. Claim 8 comprises a graphical user interface, wherein the graphical user interface is operable to receive a z-start time and a z-gate time for the transducer,  wherein the processor is further configured to determine an orientation of each ply of the composite laminate, and wherein the processor generates a probabilistic failure envelope based on the composite scan data, the at least one C-scan slice, the at least one A-scan slice, at least one of the ply type, the weave type, the number of individual laminas, or the thickness of each individual lamina, and the orientation of each ply of the composite laminate, so as to optimize the system for testing composite materials.
Regarding claim 14, the claim in the application is deemed to be directed to a nonobvious difference over US 2011/0274369 A1. Claim 14 comprises wherein the processor generates at least one bulk property for the composite laminate that has a non-planer surface, wherein the processor determines a primary fiber orientation and a secondary fiber orientation based on the composite scan data including signal intensity and signal time-of-flight data for a plurality of spatial locations across the surface of the composite laminate, so as to optimize the system for testing composite materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
20 May 2022


/Manish S Shah/            Primary Examiner, Art Unit 2853